Citation Nr: 0008912	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  00-05 919	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to March 
1989.

This matter relating to the payment of attorney fees arises 
from a decision of the Board of Veterans' Appeals (Board) 
rendered in May 1998, in which the Board denied entitlement 
to service connection for a ruptured right Achilles tendon, 
claimed as secondary to a service-connected disability, and 
remanded the issues of entitlement to increased evaluations 
for subpatellar chondromalacia of the right knee with 
anterior cruciate ligament tear and for subpatellar 
chondromalacia of the left knee.  The veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a March 1999 Order, the Court vacated that 
portion of the Board's May 1998 decision which denied 
entitlement to service connection for a ruptured right 
Achilles tendon, claimed as secondary to a service-connected 
disability, and remanded the matter to the Board for further 
action.

In a September 1999 decision, the Board remanded the issue of 
entitlement to service connection for a ruptured right 
Achilles tendon, claimed as secondary to a service-connected 
disability to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah for additional 
development.  In a November 1999 rating decision, the RO 
granted entitlement to service connection for a ruptured 
right Achilles tendon as secondary to the service-connected 
disability of right knee subpatellar chondromalacia, 
evaluated as 100 percent disabling from September 30, 1996 
and 10 percent disabling from November 1, 1996.  Thus, the 
veteran's claims folder has been returned to the Board for a 
determination as to the eligibility for the payment of 
attorney fees from past-due benefits.  

The Board notes that in a November 1999 letter to the RO, the 
attorney indicated that he anticipated appealing the November 
1999 RO decision to the Board.  



FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied entitlement to 
service connection for a ruptured right Achilles tendon, 
claimed as secondary to a service-connected disability; and 
remanded the issues of entitlement to increased evaluations 
for subpatellar chondromalacia of the right knee with 
anterior cruciate ligament tear and subpatellar 
chondromalacia of the left knee to the RO.  The notices of 
disagreement which preceded that decision were received by 
the RO in March 1997 and April 1997.  

2.  The veteran retained the services of a private attorney 
to provide legal services with respect to his claims in 
October 1998.

3.  In February 1999, the veteran and the attorney executed 
an amended fee agreement.  

4.  Pursuant to a written agreement signed by the veteran in 
October 1998 and amended in February 1999, the attorney 
agreed to provide legal services on a contingency basis of 20 
percent of past-due benefits awarded, to be paid by VA 
directly to the attorney, based upon the favorable resolution 
of the veteran's claim.

5.  The attorney provided legal services with respect to the 
veteran's claim of entitlement to service connection for a 
ruptured right Achilles tendon, claimed as secondary to a 
service-connected disability.  

6.  In a March 1999 decision, the Court vacated that portion 
of the May 1998 Board decision which denied entitlement to 
service connection for a ruptured right Achilles tendon, 
claimed as secondary to a service-connected disability, and 
remanded the matter to the Board for further action.

7.  In a September 1999 decision, the Board remanded the 
issue of entitlement to service connection for a ruptured 
right Achilles tendon, claimed as secondary to a service-
connected disability, to the RO for additional development.  

8.  In a November 3, 1999 rating decision, the RO granted 
entitlement to service connection for a ruptured right 
Achilles tendon as secondary to subpatellar chondromalacia of 
the right knee, evaluated as 100 percent disabling from 
September 30, 1996 and 10 percent disabling from November 6, 
1996.  The award resulted in past-due benefits payable to the 
veteran.  



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have not been met with respect to the claims 
of entitlement to increased evaluations for subpatellar 
chondromalacia of the right knee with anterior cruciate 
ligament tear and subpatellar chondromalacia of the left 
knee.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).

2.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to service connection for a ruptured right 
Achilles tendon, claimed as secondary to a service-connected 
disability.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (1999).

3.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from September 30, 1996 to November 3, 1999, resulting from 
the grant of entitlement to service connection for a ruptured 
right Achilles tendon as secondary to service-connected 
subpatellar chondromalacia of the right knee and, the 
assignment of a 100 percent evaluation from September 30, 
1996 and a 10 percent evaluation from November 1, 1996.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a May 1998 decision, 
the Board denied entitlement to service connection for a 
ruptured right Achilles tendon, claimed as secondary to a 
service-connected disability.  The Board also remanded the 
issues of entitlement to an evaluation in excess of 20 
percent for subpatellar chondromalacia of the right knee with 
anterior cruciate ligament tear and entitlement to an 
evaluation in excess of 20 percent for subpatellar 
chondromalacia of the left knee to the RO for additional 
development.  The notices of disagreement which preceded that 
determination were received by the RO in March 1997 and April 
1997.  

The record further reflects that the veteran retained the 
services of a private attorney in October 1998 for 
representation before VA and the Court.  The fee agreement 
reveals that the veteran agreed to a contingent legal fee of 
20 percent of past-due benefits awarded, to be paid directly 
by VA to the attorney from any past-due benefits awarded on 
the basis of the veteran's claims.  A copy of the October 
1998 fee agreement was received by the RO in November 1998.  
The record also reflects that the attorney mailed a copy of 
the fee agreement to the Board's litigation support group in 
October 1998, although it is not clear whether it was 
received by the Board.  

In February 1999, the attorney submitted an amended fee 
agreement to the Court.  This fee agreement is virtually 
identical to the October 1998 fee agreement.  The Board 
received a copy of this fee agreement in June 1999.  It is 
unclear from the record when the RO received a copy of the 
amended fee agreement.

The veteran subsequently appealed the May 1998 Board decision 
to the Court.  In a March 1999 decision, the Court granted a 
Joint Motion for Remand and vacated that portion of the 
Board's May 1998 fee agreement which denied entitlement to 
service connection for a ruptured right Achilles tendon, 
claimed as secondary to a service-connected disability, and 
remanded the matter to the Board for further action.  

In a September 1999 decision, the Board remanded the issue of 
entitlement to service connection for a ruptured right 
Achilles tendon, claimed as secondary to a service-connected 
disability, to the RO for additional development.  The Board 
noted that the issues entitlement to increased ratings for 
subpatellar chondromalacia of the right knee with anterior 
cruciate ligament tear and subpatellar chondromalacia of the 
left knee were not subject to the Court's Order.  

In a November 1999 rating decision, the RO granted 
entitlement to service connection for a ruptured right 
Achilles tendon as secondary to the service-connected 
subpatellar chondromalacia of the right knee, evaluated as 
100 percent disabling from September 3, 1996 and 10 percent 
disabling from November 
1, 1996.  

In a January 2000 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from October 1, 1996.  
It was noted that his past-due benefits had been calculated 
as $8,944.00.  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$1,798.80, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

In the present case, the Board's May 1998 "final decision" 
addressed the issue entitlement to service connection for a 
ruptured right Achilles tendon, claimed as secondary to a 
service-connected disability.  The issues of entitlement to 
increased evaluations for subpatellar chondromalacia of the 
right knee with anterior cruciate ligament tear and 
subpatellar chondromalacia of the left knee were remanded by 
the Board to the RO.  Thus, a final decision has not been 
rendered by the Board as to the issues of entitlement to 
increased evaluations for subpatellar chondromalacia of the 
right knee with anterior cruciate ligament tear and 
subpatellar chondromalacia of the left knee.  Consequently, 
the criteria under which an attorney fee may be charged have 
not been met as to the issues of entitlement to increased 
evaluations for subpatellar chondromalacia of the right knee 
with anterior cruciate ligament tear and subpatellar 
chondromalacia of the left knee.  

As to the issue of entitlement to service connection for a 
ruptured right Achilles tendon claimed as secondary to a 
service-connected disability, a "final decision" was 
rendered by the Board in May 1998.  The notice of 
disagreement which preceded the Board's decision was received 
by the RO after November 18, 1988.  The attorney was retained 
within one year following the date of the Board's 
promulgation of the underlying decision.  Subsequently, the 
attorney rendered services before the Court.  Thereafter, the 
attorney continued to represent the veteran in his appeal 
before VA.  The attorney's legal services preceded the 
effectuating rating decision.  Thus, the criteria under which 
an attorney fee may be charged have been met as to the issue 
of entitlement to service connection for a ruptured right 
Achilles tendon as secondary to a service-connected 
disability. 

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in October 1998 and 
amended in February 1999, was executed by both the veteran 
and his attorney; by definition, the payment of the fee was 
contingent on whether or not the claim was resolved 
successfully.  The agreement provided that the attorney's 
services were to be rendered on a contingent basis of 20 
percent of past-due benefits awarded.  A fee that does not 
exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the November 1999 rating 
decision established entitlement to service connection for a 
ruptured right Achilles tendon as secondary to subpatellar 
chondromalacia of the right knee, evaluated as 100 percent 
disabling from September 30, 1996 and 10 percent disabling 
from November 1, 1996.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the October 
1998 contingency fee agreement did contain the veteran's VA 
file number, and that a copy of that agreement was furnished 
to the RO within 30 days.  It is not clear whether the Board 
actually received a copy of the October 1998 contingency fee 
agreement, but a copy of the February 1999 amended fee 
agreement was received by the Board in June 1999.  Based upon 
these facts, the Board finds that the attorney was in 
substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  Although he did not strictly adhere to 
the letter of that regulation, it cannot be said that he 
violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the November 1999 RO decision, the effective dates 
of the grant of compensable evaluations for a ruptured right 
Achilles tendon as secondary to a service-connected 
subpatellar chondromalacia of the right knee are as follows: 
100 percent from September 30, 1996 and 10 percent from 
November 1, 1996.  In light of this, the inclusive dates for 
the purpose of entitlement to attorney fees based on the 
veteran's receipt of compensable evaluations for a ruptured 
right Achilles tendon as secondary to service-connected 
subpatellar chondromalacia of the right knee are September 
30, 1996 to November 3, 1999 (the date of the rating decision 
granting the benefit).  

The Board is cognizant of the ongoing nature of the veteran's 
appeal, as noted in the Introduction section above.  Notably, 
it appears that the veteran may file a notice of disagreement 
with a portion of the November 1999 rating decision.  The 
Board is also aware that the veteran has retained or seeks to 
retain the same attorney.  Since the veteran could 
potentially be awarded additional past-due benefits in the 
future, the Board is compelled to clarify that the impact of 
this decision is limited exclusively to eligibility for 
attorney fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorneys fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.  

ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of entitlement to 
service connection for a ruptured right Achilles tendon as 
secondary to a service-connected subpatellar chondromalacia 
of the right knee and assignment of compensable evaluations 
for the period from September 30, 1996 to November 3, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


